¶16
Hunt, J.
(concurring in part and dissenting in part) — I fully concur in Part II of the majoritys analysis and its reversal of Crawford’s convictions based on ineffective assistance of counsel and Division Three’s opinion in In re Personal Restraint of McCready, 100 Wn. App. 259, 996 P.2d 658 (2000). In my view, however, it is unnecessary for the majority to address the due process issue in Part I of the Analysis because we can reverse solely on the ineffective assistance of counsel ground. In addition, I respectfully disagree with the majority’s resolution of the due process issue in Part I.
¶17 It also seems to me that the majoritys analysis in Part I shifts the focus away from the primary default in this case, namely defense counsel’s failure to investigate the possibility that Crawford’s prior Kentucky conviction might be considered a “strike” for purposes of the Persistent Offender Accountability Act (POAA), RCW 9.94A.030(28) and (32), and to advise Crawford that he might be subject to a mandatory life sentence without parole. Although the State may have been negligent in its duty to follow the legislative mandate for persistent offenders, the State did not deny Crawford due process in failing to investigate his prior Kentucky conviction before entering into plea negotiations with Crawford.
¶18 Even if the State had undertaken such an investigation and informed Crawford that it would treat his Kentucky conviction as a prior strike, his sentence would have been life without parole whether he pleaded guilty or went to trial. As our Supreme Court has noted:
The language of the statute is unambiguous in its requirement that every persistent offender, as defined in RCW 9.94A.030(27), must be sentenced to life imprisonment without possibility of parole. There is no room for prosecutorial discretion.
*386State v. Thorne, 129 Wn.2d 736, 765, 921 P.2d 514, 527 (1996).
¶19 As the Supreme Court acknowledged in Thorne,
There may be cases in which the failure to give any notice would have constitutional implications. However, since there was early actual notice in the case before us, we decline to speculate on any possible prejudice to future defendants who lacked notice of the State’s intent to prove the defendant was a persistent offender.
Thorne, 129 Wn.2d at 781. The instant case, however, does not fit within the Supreme Court’s possible exception in Thorne. Here, we cannot find prejudice to Crawford based on the State’s failure to investigate and to notify him pretrial that his prior Kentucky conviction might count as a strike offense under the POAA.
¶20 Although the State might have agreed to recommend the same low-end standard range sentence in exchange for Crawford’s guilty plea, even if it had verified the status of his Kentucky conviction, such a recommendation would have had no effect in lessening the life sentence the law required the sentencing court to impose:
[T]he Persistent Offender Accountability Act does not give the prosecutor a veto over persistent offender sentencing. . . .
A prosecutor may negotiate plea agreements, but “in no instance may the prosecutor agree not to allege prior convictions” of a defendant as part of a plea agreement. RCW 9.94A.080(6).
In order for a sentencing judge to impose a sentence under the SRA [Sentencing Reform Act of 1981], the judge must receive, generally from the prosecutor, a list of the prior offenses of the defendant. Once the prior offenses and the seriousness level of the crimes are determined, the sentencing decision is limited by the terms of the SRA.
*387.... [W]here an offender fits within the definition of “persistent offender,” the sentencing terms of the law are mandatory.
Thorne, 129 Wn.2d at 762-64.
¶21 Furthermore, the majoritys analysis in Part I does not fully address situations where the State does not learn about or obtain verification of a defendant’s prior convictions before trial and, therefore, would not be in a position to give a defendant prior notice. Nonetheless, under the mandatory statutory terms, as underscored by our Supreme Court in Thorne, the sentencing court is required to impose a life sentence without parole so long as the State informs the court of the defendant’s prior strike offenses at the time of sentencing.
f 22 As the Supreme Court noted in Thorne, “We do not have the right to mandate particular procedures greater than the procedures required by the statute unless the procedures run afoul of a constitutional requirement.” Thorne, 129 Wn.2d at 778. In my view, the majority unnecessarily expands POAA procedures in Part I of its analysis; I respectfully disagree that the procedure in this case ran afoul of a constitutional requirement, namely due process. Again, as our Supreme Court has explained,
The Persistent Offender Accountability Act allows, but does not mandate, notification and warning by a judge, law enforcement agency or correctional facility to offenders who have been convicted of an offense which is a “most serious offense.” RCW 9.94A.393.
Thorne, 129 Wn.2d at 779 (emphasis added).
¶23 Accordingly, I would strike Part I of the majority’s analysis and issue Part II only.
Review granted at 156 Wn.2d 1023 (2006).